UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-4682


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LA BARBRA JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:10-cr-00085-JRS-2)


Submitted:   January 26, 2012             Decided:   February 15, 2012


Before NIEMEYER, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Yurachek, THE LAW OFFICES OF MARK ALLEN YURACHEK &
ASSOCIATES, LLC, Atlanta, Georgia, for Appellant.      Neil H.
MacBride, United States Attorney, N. George Metcalf, Richard D.
Cooke, Assistant United States Attorneys, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 La Barbra Jones appeals from her 33-month sentence for

three counts of filing false tax returns, in violation of 26

U.S.C.      § 7206(1)      (2006)       (Counts     2,   3,      4),   and    one    count    of

assisting in filing false tax returns, in violation of 26 U.S.C.

§ 7206(2) (2006) (Count 64).                On appeal, Jones alleges that the

district         court   erred     by    denying      her     motion    to     withdraw      the

guilty plea she had entered before a magistrate judge. ∗                               For the

reasons that follow, we affirm.

                 We   discern     no    abuse    of   discretion        by     the    district

court in its denial of Jones’ motion to withdraw her guilty

plea.        See United States v. Ubakanma, 215 F.3d 421, 424 (4th

Cir.       2000)      (providing       review   standard).             After    a     thorough

hearing on the matter and consideration of the six factors set

out in United States v. Moore, 931 F.2d 245, 248 (4th Cir.

1991), the district court found that Jones failed to establish a

fair       and   just    reason    to    support      her     request    to     withdraw      as

required under Fed. R. Crim. P. 11(h).

                 Accordingly,      we     affirm.           We     dispense         with   oral

argument because the facts and legal contentions are adequately



       ∗
       Jones waived her right to plead guilty before a district
court judge and had her plea hearing conducted by a magistrate
judge. (J.A. 5; R. 39).



                                                2
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  3